     Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 1 of 14


A                                                                           A


B                                                       HCA 2232/2013       B


C
                       IN THE HIGH COURT OF THE                             C
          HONG KONG SPECIAL ADMINISTRATIVE REGION
D                                                                           D
                       COURT OF FIRST INSTANCE

E                         ACTION NO 2232 OF 2013                            E
                          ______________________
F                                                                           F
    BETWEEN

G                MOTOROLA SOLUTIONS CREDIT                      Plaintiff   G
                 COMPANY LLC (formerly known as
H               MOTOROLA CREDIT CORPORATION)                                H
                            and
I                                                                           I
                             KEMAL UZAN                   1st Defendant

J
                          CEM CENGIZ UZAN                 2nd Defendant     J
                                                           rd
                        MURAT HAKAN UZAN                  3 Defendant
K                          AYSEGUL AKAY                   4th Defendant     K

                           MELAHAT UZAN                   5th Defendant
L                                                                           L
                   ANTONIO LUNA BETANCOURT                6th Defendant
M               LIBANANCO HOLDINGS CO LIMITED             7th Defendant     M
                                                           th
                          COLIN ALAN COOK                 8 Defendant
N                 HPF PRIVATE INVESTMENT FUND             9th Defendant     N

                        COMPANY LIMITED
O                                                                           O
                       KWONG KA YIN PHYLLIS              10th Defendant
                AA CAPITAL INVESTMENTS LIMITED           11th Defendant
P                                                                           P
                                                           th
                 HIJAZ INVESTMENTS HONG KONG             12 Defendant
Q                            LIMITED                                        Q
                       ______________________
R                                                                           R
    Before: Deputy High Court Judge Saunders in Court
    Date of Hearing: 3 June 2016
S                                                                           S
    Date of Judgment: 3 June 2016
T   Date of Reasons for Judgment: 17 June 2016                              T


U                                                                           U


V                                                                           V
         Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 2 of 14

                                           -   2    -
A                                                                                          A


B                                                                                          B

                        R EASO N S F OR J U DG ME NT
C                                                                                          C


D                                                                                          D
    Introduction
E                                                                                          E
    1.             On 3 June 2016, I made a declaration that Motorola is
F   entitled to enforce a US judgment, and entered judgment against the 1st to             F

    7th defendants in the sum of US$1,290,580,663.54.                     Further orders
G                                                                                          G
    enabling the enforcement of that judgment were made. These are the
H   reasons for that judgment.                                                             H


I                                                                                          I
    2.             Mr Westbrook relied upon affidavits from Jules B Kroll and
J   George Reid Calhoun V both of which exhibited numerous documents                       J

    confirming the assertions in the affidavits.              Both Mr Kroll and Mr
K                                                                                          K
    Calhoun swore to the truth of those affidavits before me, Mr Kroll by
L   video link from New York, and Mr Calhoun in court in person.                           L


M   3.             I adopt the following description of the background of the              M

    circumstances from the judgment of Zervos J delivered on 11 March
N                                                                                          N
    2014:
O                                                                                          O
                   “3.    (Motorola) is a company incorporated in the United
P                  States of America (US). The 1st to 5th defendants are all               P
                   members of the Uzan family of Turkey. It is claimed by
                   (Motorola) that the 6th and 7th defendants are close associates of
Q                  the Uzan family and that the 8th to 12th defendants hold                Q
                   property or assets as nominees for the 1st to 7th defendants.
R                                                                                          R
                   4.     The Uzans are a wealthy family who have been heavily
                   involved in litigation with (Motorola) and others over the last
S                  10 years. They include the father (the 1st defendant), his two          S
                   sons (the 2nd and 3rd defendants) and daughter (the 4th
                   defendant).
T                                                                                          T
                   5.     In litigation in the US it was found that members of the
U                                                                                          U


V                                                                                          V
         Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 3 of 14

                                         -    3   -
A                                                                                     A


B                 Uzan family and others had perpetrated a large scale fraud on       B
                  (Motorola) by misappropriating advanced payments in the sum
                  of $1.7 billion made by it to the Turkish telecom company,
C                                                                                     C
                  Telsim, and as part of their scheme they also ensured that the
                  security provided for the advance payments by way of a share
D                 pledge was devoid of any value.                                     D

                  6.     On 29 January 2002, (Motorola) filed a complaint
E                 against a number of defendants, including the 1st to 6th            E
                  defendants, in the US District Court for the Southern District of
                  New York which included allegations of misappropriation and
F                                                                                     F
                  fraud. On 3 July 2003, the court gave judgment against the
                  defendants, including the 1st to 6th defendants, ordering them to
G                 pay (Motorola) compensatory damages and interest of                 G
                  US$2,132,896,9055.66. This is referred to as the July 2003
                  judgment.
H                                                                                     H
                  7.    On 20 June 2006, the US District Court entered a
                  judgment against members of the Uzan family for punitive
I                                                                                     I
                  damages in the sum of US$1 billion, in addition to the
                  compensatory damages. This is referred to as the June 2006
J                 judgment.                                                           J

                  8.     In another set of proceedings, the US District Court on
K                 25 October 2010 entered judgment against the 7th defendant in       K
                  the total sum of US$4,359,619,155.74 inclusive of interest
                  having found that it was the alter ego of the 1st to 6th
L                                                                                     L
                  defendants. This is referred to as the October 2010 judgment.

M                 9.     The US judgments are final and conclusive, and not           M
                  subject to further appeal.”

N   4.            Having heard the evidence, I was satisfied that the 8th to 12th     N

    defendants held property and assets as nominees for the 1 st to 7th
O                                                                                     O
    defendants, as alleged by Motorola.
P                                                                                     P

    An action on a foreign judgment:
Q                                                                                     Q

    5.            At common law, a plaintiff can sue on a money judgment
R                                                                                     R
    obtained outside Hong Kong on the basis of an implied contract to pay.
S   The requirements to be established in order to succeed in action on a             S

    judgment obtained outside Hong Kong are set out in Hong Kong Civil
T                                                                                     T
    Procedure, 2016, Vol. 2 at E3/0/5:
U                                                                                     U


V                                                                                     V
         Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 4 of 14

                                      -   4   -
A                                                                                  A


B                 (i)    The judgment is for a debt or a definite sum of money;    B


C                                                                                  C
                  (ii)   The proceedings in which the judgment was obtained
D                        were not opposed to natural justice;                      D


E                 (iii) The foreign judgment was not obtained by fraud;            E


F                                                                                  F
                  (iv)   The foreign judgment was rendered by a court of
G                        competent jurisdiction;                                   G


H                 (v)    The foreign judgment is final and conclusive;             H


I                                                                                  I
                  (vi)   The enforcement in recognition of the foreign
J                        judgment is not concrete public policy; and               J


K                 (vii) The foreign proceedings were not brought in                K

                         contravention of an agreement under which the dispute
L                                                                                  L
                         in question was to be settled otherwise than by
M                        proceedings in the courts of that country                 M


N                                                                                  N
    6.            The evidence before me establishes that all of those criteria
O   are met.                                                                       O


P   The defences:                                                                  P


Q                                                                                  Q
    7.            Numerous issues were raised in their defences by the
R   defendants by way of defence to the proceedings.       Despite the fact that   R

    the defendants elected not to appear at the trial I have considered each
S                                                                                  S
    defence that has been raised on the pleadings, in the light of the evidence
T   before me and Mr Westbrook’s submissions.                                      T


U                                                                                  U


V                                                                                  V
         Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 5 of 14

                                      -   5   -
A                                                                                 A


B   Defendants not nominees:                                                      B


C                                                                                 C
    8.            First, it was neither admitted nor denied in the defence that
D   the 6th-12th defendants where nominees of the Uzan family.             The    D

    evidence however clearly established that they were in fact nominees and,
E                                                                                 E
    apart from bare denials by the defendants, no person has come forward to
F   suggest or try to establish any positive case that the assets are in fact     F

    owned by anyone else. The defence is not established.
G                                                                                 G

    Dismissal of RICO complaints:
H                                                                                 H


I   9.            Next, it was asserted that a complaint filed by Motorola in     I

    the USA under the Racketeer Influenced and Corrupt Organisations Act
J                                                                                 J
    (RICO) had been dismissed in the USA.             That is correct, but that
K   dismissal has no impact upon the fact that Motorola proceeded with the        K

    balance of its claims in fraud and obtained the judgment now sought to be
L                                                                                 L
    enforced in Hong Kong.        The RICO proceedings were found to be
M   premature and consequently dismissed without prejudice. The dismissal         M

    does not create a defence to these proceedings.
N                                                                                 N

    No jurisdiction in USA over 7th defendant:
O                                                                                 O


P   10.           Next it was argued that the US District Court had no basis to   P

    assume jurisdiction over the 7th defendant. Separate proceedings were
Q                                                                                 Q
    commenced against that defendant to enforce the US judgment against
R   that defendant. The 2nd defendant has formally admitted in his Defence        R

    that he is the beneficial owner of the 7th defendant. On 25 October 2010,
S                                                                                 S
    with the7th defendant electing not to appear in the proceedings, the US
T   District Court entered judgment against the 7th defendant for the same        T


U                                                                                 U


V                                                                                 V
      Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 6 of 14

                                      -   6   -
A                                                                                A


B   amount as the July 2003 judgment, but now including a later additional       B

    award of US$1 billion in punitive damages.
C                                                                                C


D   11.          In any event, there is no substance to the assertion that the   D

    US District Court had no jurisdiction over of the 7th defendant. Personal
E                                                                                E
    jurisdiction over alter egos is a well recognised concept under US law:
F   see S Tel New England Co v Global NAPs Inc 624 F 3d 123, 138 (2d Cir         F

    2010), where the court held that it was well established that the exercise
G                                                                                G
    of personal jurisdiction over an alter ego corporation does not offend due
H   process; and Impulse Mktg Grp Inc v Nat’l Small Bus Alliance Inc 2007        H

    WL 170813 at *9, when the court held that when a court finds that
I                                                                                I
    personal jurisdiction exists over an individual or corporation, personal
J   jurisdiction exists also over the individual’s or corporation’s alter ego.   J


K   Not a judgment on the merits:                                                K


L                                                                                L
    12.          It was asserted in the defence that the judgment, the subject
M   of the action, was not a judgment on the merits. There is no requirement     M

    in this respect.   In any event, this is an argument which is applicable
N                                                                                N
    only to the enforcement of the UK judgment.
O                                                                                O
    13.          Here, Motorola does not seek to enforce the UK judgment,
P   but brings an action on the US judgment.            Consequently it is not   P

    necessary for me to consider the academic criticism of Morgan Stanley &
Q                                                                                Q
    Co Intl Ltd v Pilots Lead Investments [2002] 2 HKLRD 731, in which
R                                                                                R
    Deputy Judge J Poon, as he then was, had to deal with a Singapore order

S
    enforcing an English judgment, with the Singapore order then being           S
    sought to be enforced in Hong Kong.
T                                                                                T


U                                                                                U


V                                                                                V
      Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 7 of 14

                                     -   7   -
A                                                                                 A


B   14.         I accept Mr Westbrook’s submission that this defence simply       B

    falls away with Motorola confining itself to the US judgment.
C                                                                                 C


D   Motorola has no locus standi:                                                 D


E   15.         Next it was asserted in the defence that by an assignment         E

    agreement made in September 2005, Motorola irrevocably sold and
F                                                                                 F
    assigned to Bayinderbank AS a final award which represented the entire
G   underlying cause of action for the US judgment. Consequently, it was          G

    contended that Motorola had no locus standi to enforce the US judgment.
H                                                                                 H


I   16.         The argument disregards the fact that the agreement referred      I

    to expressly preserved Motorola’s rights to enforce the judgment against
J                                                                                 J
    the Uzans in every jurisdiction except four “Restricted Territories”,
K   namely Turkey, Kazakhstan, North Cyprus and Poland. The evidence              K

    further establishes that this argument has been raised unsuccessfully
L                                                                                 L
    before both the US District Court and the US Court of Appeals for the
M   Second Circuit, and dismissed by both courts.                                 M


N   Punitive damages unenforceable in Hong Kong:                                  N


O                                                                                 O
    17.         It was next argued that a foreign judgment for punitive
P   damages could not be enforced by an action in Hong Kong.           That is    P

    right, but in its Reply, Motorola has formally waived it rights (if any) to
Q                                                                                 Q
    enforce in Hong Kong any part of the judgment sums which relate to
R   punitive damages. The issue simply does not arise.                            R


S                                                                                 S
    Breaches of the rules of evidence or natural justice:

T                                                                                 T
    18.         This allegation was not the subject of any particulars, and I
U                                                                                 U


V                                                                                 V
      Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 8 of 14

                                       -     8   -
A                                                                                    A


B   accept Mr Westbrook’s submission that on that basis alone it stands liable       B

    to be dismissed for vagueness.
C                                                                                    C


D   19.          Mr Westbrook recognise that the defence as pleaded might            D

    be a reference to the (apparently strategic) decision taken by the Uzan
E                                                                                    E
    defendants not to participate in the U.S. trial itself, despite appearing in
F   those proceedings variously by five prominent US law firms, in at least          F

    29 other related court hearings.       In fact the US District Court proceeded
G                                                                                    G
    to hold a trial and produced a detailed judgment of its facts findings and
H   conclusions. Nothing in the proceedings suggests any way that rules of           H

    evidence were breached or that the US proceedings were in any way
I                                                                                    I
    contrary to natural justice.
J                                                                                    J
    Motorola put to strict proof of the judgment sum:
K                                                                                    K

    20.          Mr Westbrook properly acknowledged that prior collections
L                                                                                    L
    of approximately US$1.04 billion had been made. The evidence of Mr
M   Calhoun included an up-to-date account of the sum due, as at the date of         M

    the hearing on 3 June 2016.
N                                                                                    N

    21.          I am satisfied that proper credit has been given to private
O                                                                                    O
    collections, and that there has been no double counting. I am satisfied
P   that the sum for which Mr Westbrook sought judgment is the correct               P

    amount now outstanding, and that the sum for which I have given
Q                                                                                    Q
    judgment has been strictly proved.
R                                                                                    R

    The UK judgment may not be enforced under the Foreign Judgments
S                                                                                    S
    (Reciprocal Enforcement) Order, (FJREO):
T                                                                                    T
    22.          That is correct, but the argument falls away completely, as
U                                                                                    U


V                                                                                    V
      Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 9 of 14

                                        -    9   -
A                                                                                   A


B   Motorola seeks judgment only based upon the US judgment, and brings             B

    the matter before the court as an action on a foreign judgment rather than
C                                                                                   C
    seeking enforcement under FJREO.
D                                                                                   D

    Nokia as a co-plaintiff:
E                                                                                   E

    23.           It is right that Nokia was a co-plaintiff in part of the
F                                                                                   F
    proceedings. But the evidence satisfies me that Nokia was not a party to
G   the full judgment obtained by Motorola, and it has no right to any benefits     G

    that might arise from Motorola’s judgment.                The point is simply
H                                                                                   H
    irrelevant.
I                                                                                   I

    The limitation arguments:
J                                                                                   J

    24.           The usual rule in respect of a domestic judgment is that an
K                                                                                   K
    action shall not be brought on a judgment after the expiration of 12 years
L   from the date on which the judgment became enforceable: see Limitation          L

    Ordnance Cap 347, s 4(4).        However, in an action to enforce a foreign
M                                                                                   M
    judgment the limitation period is six years, as a foreign judgment is
N   treated as an implied contract to pay the amount of the judgment: see           N

    Halsbury’s Laws of Hong Kong (2nd Ed.) Vol. 37 §§245.038, 245.066 and
O                                                                                   O
    245.067; and Shenzhen Tian He Jian Sang Teletype Holdings Co Ltd v
P   HK Jian Sang Electronics (Group) Ltd [2008] 4 HKLRD 314.                        P


Q                                                                                   Q
    25.           Where there has been a deliberate concealment of relevant
R   facts the commencement of a limitation period is postponed: see LO, s           R

    26(1):
S                                                                                   S

                  “Subject to subsection (4), wherein the case of any action for
T                                                                                   T
                  which a period of limitations prescribed by this Ordinance,

U                                                                                   U


V                                                                                   V
     Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 10 of 14

                                         -   10    -
A                                                                                           A


B                either-                                                                    B

                     (a) the action is based upon the fraud of the defendant;
C                                                                                           C
                     (b) any fact relevant to the plaintiff’s right of action has
                         been deliberately concealed from him by the defendant;
D                                                                                           D
                         or

E                    (c) the action is for relief from the consequences of a                E
                          mistake,

F                the period of limitation shall not begin to run until the plaintiff        F
                 has discovered the fraud, concealment or mistake (as the case
                 may be) or could with reasonable diligence have discovered it.”
G                                                                                           G

    Here it is submitted that there has been deliberate and fraudulent
H                                                                                           H
    concealment of assets in Hong Kong, against which the U.S. judgment
I   may be enforced.          Consequently, Mr Westbrook says the limitation                I

    period does not begin to run until Motorola has discovered the
J                                                                                           J
    concealment, or could with reasonable diligence have discovered it.                In
K   this case Motorola relies upon the deliberate concealment of facts relevant             K

    to the right of action.
L                                                                                           L

    26.          A fact relevant to a plaintiff’s right of action is a fact without
M                                                                                           M
    which the cause of action would be incomplete, but not a fact which
N   would merely strengthen or otherwise complete a claim: see Johnson v                    N

    Chief Constable of Surrey, The Times Law Reports 23 November 1992,
O                                                                                           O
    which was confirmed by AIC Ltd v ITS Testing Services Ltd (The Kriti
P   Palm) (2007) 1 Lloyd’s Rep 555 at §§452-453.                                            P


Q                                                                                           Q
    27.          Mr Westbrook’s submission is that the critical fact relevant
R   to Motorola’s cause of action, the enforcement of a foreign judgment in                 R

    Hong Kong, is the existence of assets within the jurisdiction which assets
S                                                                                           S
    form the basis for a cause of action to seek enforcement of the foreign
T   judgment. There is no authority for this proposition.                                   T


U                                                                                           U


V                                                                                           V
     Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 11 of 14

                                        -   11   -
A                                                                                  A


B   28.           In Sheldon v RHM Outhwaite (Underwriting Agencies) Ltd           B

    [1996] 1 AC 102 HL. The House of Lords held that the words of s
C                                                                                  C
    32(1)(b) Limitation Act 1980, (identical to LO s 26(1)(b)), were wide
D   enough to apply both where the concealment of relevant facts was               D

    contemporaneous with the accrual of the cause of action and where it
E                                                                                  E
    occurred subsequently and there was no reason to restrict their generality
F   to a contemporaneous concealment; and that, in accordance with section         F

    1(2), the ordinary time limits had been excluded and time had not begun
G                                                                                  G
    to run until the discovery or imputed discovery of the facts by the
H   plaintiffs.                                                                    H


I                                                                                  I
    29.           Thus, the fact that the creation of a Hong Kong companies as
J   a device to conceal assets occurred subsequent to the U.S. judgment does       J

    not prevent the operation of s 26(1)(b) from delaying the commencement
K                                                                                  K
    of the limitation period.
L                                                                                  L
    30.           It is right that in Lowsley v Forbes [1999] 1 AC 329 at 343G,
M   in the speech of Lloyd of Berwick, in dealing with the UK Limitation           M

    Act, the following passage, obiter dicta, appears:
N                                                                                  N


O                 “The recovery of interest by way of execution on a judgment is   O
                  not a ‘right of action’ within the meaning of s 32(1)(b). Even
                  if it were, I doubt whether the defendant’s concealment of
P                 himself or his assets would be the concealment of a fact         P
                  relevant to such a right of action.”
Q                                                                                  Q
    On the face of it, this passage may be argued to be a basis upon which the
R   defendants can say that Motorola’s action in Hong Kong is statute barred       R

    the limitation.
S                                                                                  S


T   31.           It is not clear from Lowsley whether the defendant in that       T


U                                                                                  U


V                                                                                  V
        Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 12 of 14

                                                  -    12     -
A                                                                                                                A


B   case did anything deliberate to conceal his assets, but it is clear that the                                 B

    subsequent concealment in relation to limitation point did not arise. I
C                                                                                                                C
    note also that although Sheldon was cited1 in Lowsley, it does not appear
D   to be have been taken into account on this point, as it is not referred to at                                D

    the passage set out above.
E                                                                                                                E


F   32.               It seems clear that the court was not dealing with a situation                             F

    where a foreign judgment was being sought to be enforced in England by
G                                                                                                                G
    way of an action on the judgment, but rather enforcement steps on a local
H   judgment given over 11 years earlier.                                                                        H


I   33.               The decision, whilst persuasive, must be noted to be only                                  I

    obiter, and in any event not binding on the courts of Hong Kong.                                    I do
J                                                                                                                J
    not find this House of Lords statement to be a bar to the present action.
K                                                                                                                K

    34.               Mr Westbrook mounted an alternative argument, based upon
L                                                                                                                L
    a breach of duty. In Beaman v ARTS Ltd [1949] 1 KB 550 the Court of
M   Appeal held that where a defendant acted in breach of the duty, a right of                                   M

    action would not accrue until the discovery of the breach.                               In that case
N                                                                                                                N
    the defendant had acted in breach of the duties of a bailee for reward and
O   failed to notify the plaintiff of the steps they had taken. Their failure to                                 O

    inform the plaintiff of what they had done was held to constitute a
P                                                                                                                P
    reckless concealment by fraud falling within the then English equivalent
Q   of s 26(1)(b), and consequently the action was not barred by limitation.                                     Q


R                                                                                                                R
    35.               In the present case the defendants have been under a clear,

S
    continuing, legal duty to disclose their worldwide assets under Mareva                                       S

    1
T     It appears from the report of the argument that Sheldon was cited for the proposition that in              T
    construing a consolidating Act it is not necessary to go to the previous legislation unless the Act is not
    clear.
U                                                                                                                U


V                                                                                                                V
     Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 13 of 14

                                      -   13    -
A                                                                                 A


B   and Disclosure orders made in the High Court in England and later upheld      B

    by the Court of Appeal there. It is clear that the failure by defendants to
C                                                                                 C
    disclose the whereabouts of assets and the subsequent concealment of
D   those assets constitutes a breach of the duty on the defendants pursuant to   D

    those orders.
E                                                                                 E


F   36.          There is no dispute that the discovery by Motorola of assets     F

    belonging to the Uzan family, and held by the defendant nominees in
G                                                                                 G
    Hong Kong, occurred well within a period of six years prior to the issue
H   of the writ. It is equally clear that the concealment of those assets was     H

    part of a deliberate and long-standing practice on the part of the Uzans to
I                                                                                 I
    frustrate courts and plaintiffs internationally.
J                                                                                 J
    37.          I am satisfied that the failure by the defendants to disclose
K   the whereabouts of their assets and their subsequent concealment of the       K

    assets in Hong Kong, being in breach of their duties under both the
L                                                                                 L
    Mareva and Disclosure orders, constitutes the fraudulent concealment of
M   facts relevant to Motorola’s right of action in Hong Kong.                    M


N                                                                                 N
    38.          Quite simply, without assets owned by the defendants in
O   Hong Kong there is no basis upon which Motorola could bring                   O

    proceedings to enforce a foreign judgment in Hong Kong.           A Hong
P                                                                                 P
    Kong court should not permit an action based upon a foreign judgment
Q   could be brought in a vacuum. The only sensible reason for bringing an        Q

    action based upon a foreign judgment in Hong Kong is to enforce that
R                                                                                 R
    judgment. When there are no assets upon which enforcement might be
S   undertaken there can be no basis to bring the action in Hong Kong.            S


T                                                                                 T
    39.          I am accordingly satisfied that there is no basis for the

U                                                                                 U


V                                                                                 V
     Case 1:20-cv-11075-NRB Document 53-1 Filed 02/08/21 Page 14 of 14

                                        -   14   -
A                                                                                   A


B   limitation defence.                                                             B


C                                                                                   C
    Interest:
D                                                                                   D
    40.              Mr Westbrook accepts that interest can only be claimed up to
E   6 years prior to the issue of the writ.          On that basis, the sum due,    E

    calculated having due regard to collections that have been made
F                                                                                   F
    subsequent to the original judgment, and interest running back six years
G   from 3 June 2016, is the sum of US$1,290,580,663.54, the sum for which          G

    the judgment shall be entered.
H                                                                                   H


I   41.              Mr Westbrook put before me a draft judgment for sealing,       I

    which I have duly approved.
J                                                                                   J


K                                                                                   K


L                                                                                   L


M                                                                                   M
                                                     (John Saunders)
N                                                Deputy High Court Judge            N


O                                                                                   O


P   Mr Simon Westbrook SC, instructed by Norton Rose Fulbright Hong                 P
    Kong for the plaintiff
Q                                                                                   Q
          st    th      th      th
    The 1 to 9 , 11 and 12 defendants were not represented and
R     did not appear                                                                R


S   Mr Martin Wong, instructed by Phyllis K Y Kwong & Associates,                   S
      on watching brief for the 10th defendant
T                                                                                   T


U                                                                                   U


V                                                                                   V
